FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module(s)” in claims 1-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-15, and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divine (US 2013/0030645).

As for claims 1-3, 5, 7-15, and 17-21, Divine discloses the invention as claimed, including:

1. (Currently Amended) A system to access one or more user profiles that govern one or more vehicle functions comprising: 
a processor [fig. 1, element 14]; 
a profile identification module, wherein the profile identification module determines a user present in the vehicle based on any one of a device associated with the user and/or audio/image/physiological data capture and determine a user profile stored in any one of the vehicle database, cloud, and/or user device [paragraphs 0026-0027; fig. 6; paragraphs 0029-0034, 0038]; 
a verification module adapted to verify, using one or more of biometric information, gesture recognition, facial recognition and device identification information captured, that a user has authority to access the one or more user profiles [paragraphs 0029-0034]; and
the profile identification module communicating with a component governing any one of a vehicle function to load one or more preferences settings, and/or conditions based on the user profile and control the at least one component based on the determined and verified user profile [paragraphs 0029-0034, 0038].
2. (Previously Presented) The system of claim 1, further comprising one or more templates on which the one or more user profiles are based [paragraphs 0029-0034, 0038, paragraph 0054].  
3. (Previously Presented) The system of claim 1, wherein the verification module further receives a request to access a specific user profile, the user profile storing preferences for the user that govern one or more of vehicle functions, vehicle preferences and vehicle infotainment settings [paragraph 0041-0042].  
5. (Previously Presented) The system of claim 1, further comprising a profile subsystem adapted to resolve conflicts between the one or more edits and the one or more user profiles [paragraph 0061].  
7. (Previously Presented) The system of claim 1, wherein the one or more user profiles include one or more of: 

8. (Previously Presented) The system of claim 1, wherein in at least one of the one or more user templates is based on a global standard template, wherein the global standard template is common among one or more of vehicle manufacturers, company vehicles and a geographic area [0005, 0034, 0061, 0064].  
9. (Previously Presented) The system of claim 1, wherein the one or more user profiles can be transferred from one or more of car-to-car, device-to-car, car-to-device, car-to-cloud, and cloud- to-car [0027, 0053].  
10. (Previously Presented) The system of claim 9, wherein the device is a mobile communications device [paragraph 0005, 0033].  
said method comprising the steps of: 
determining a user present in the vehicle based on any one of a device associated with the user and/or audio/image/physiological data capture and determining a user profile stored in any one of the vehicle database, cloud, and/or user device [see as cited in claim 1]; 
verifying, using a processor, one or more of biometric information, gesture recognition, facial recognition and device identification information, that a user has authority to access the one or more user profiles, the one or more profiles being stored in one or more of a vehicle, a cloud and a communications device [see as cited in claim 1]; and 
communicating with a component governing any one of a vehicle function to load one or more preferences settings, and/or conditions based on the user profile and control the at least one component based on the determined and verified user profile [see as cited in claim 1].  
12. (Previously Presented) The method of claim 11, wherein the one or more user profiles are based on one or more templates [see as cited in claim 2].  
13. (Previously Presented) The method of claim 11, further comprising receiving a request to access a specific user profile, the user profile storing preferences for the user that govern one or more of vehicle functions, vehicle preferences and vehicle infotainment settings [see as cited in claim 3].  
14. (Previously Presented) The method of claim 11, further comprising performing authentication of the user [paragraph 0029, ].  

17. (Previously Presented) The method of claim 11, wherein the one or more user profiles include one or more of: vehicle preferences, seat settings, HVAC settings, recorded settings, geographic location information, mobile device information, mobile device electronic addresses, Internet browsing history and content, application store selections, user settings, enabled features, disabled features, private information, social network information, user presence information, user business account information, secure data, biometric information, audio information from on board microphones, video information from on board cameras, Internet browsing history and browsed content from using an on board computer, local area network settings, electronic map information, user purchasing preferences, user driving behavior and preferences, user behavior with respect to a selected object, user socioeconomic status, user residence and business addresses, user communication devices and electronic addresses therefor, user biometric information and other user identification information, user family members and, for each family member, the foregoing information [see as cited in claim 7].  
18. (Previously Presented) The method of claim 11, wherein in at least one of the one or more user templates is based on a global standard template, wherein the global standard template is common among one or more of vehicle manufacturers, company vehicles and a geographic area [see as cited in claim 8].  

20. (Canceled) The method of claim 19, wherein the device is a mobile communications device [see as cited in claim 10].  
21. (New) A system to access one or more user profiles that govern one or more vehicle functions comprising: 
a profile identification module [see as cited in claim 1]; 
a processor [see as cited in claim 1];
a memory element coupled to the processor, said memory element with stored instructions, when implemented by the processor, cause the system to: 
determine a user present in the vehicle based on any one of a device associated with the user and/or audio/image/physiological data capture and determine a user profile stored in any one of the vehicle database, cloud, and/or user device [see as cited in claim 1]; and 
communicates with a component governing any one of a vehicle function to load one or more preferences settings, and/or conditions based on the user profile and control the at least one component based on the determined user profile [see as cited in claim 1].  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divine (US 2013/0030645) in view of Sands (US 2004/0148526).

As for claims 4, 6 and 16, Divine discloses one or more user profiles having authentication requirements including biometric information [see as cited above in claim 1, and 11].

Divine does not specifically disclose:
4. (Previously Presented) The system of claim 1, further comprising an encryption module adapted to perform authentication of the user.  
6. (Previously Presented) The system of claim 1, wherein the one or more user profiles are at least partially encrypted.  
16. (Previously Presented) The method of claim 11, wherein the one or more user profiles are at least partially encrypted.  



It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Ricci and Sands because one or ordinary skill in the art would have readily chosen well known techniques such as encryption for purposes of protecting personal and sensitive data about users from unauthorized use.

Applicant’s arguments, filed 4/29/2020, with respect to the rejection(s) of claim(s) 1-20 under Ricci and/or Sands have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Divine and/or Sands.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 17, 2021